61 S.E.2d 84 (1950)
232 N.C. 386
STATE
v.
SUMNER.
No. 5.
Supreme Court of North Carolina.
September 20, 1950.
*85 J. Henry LeRoy, Elizabeth City, for defendant-appellant.
Attorney General Harry McMullan, Assistant Attorney General T. W. Bruton, and Walter F. Brinkley, Lexington, for the State.
BARNHILL, Justice.
Defendant moved in this Court that the judgment pronounced be arrested. The motion must be denied. While the criminal charge contained in the warrant might have been more precisely stated, it is sufficient, as alleged, to sustain the judgment and bar another prosecution for the same offense. G.S. § 15-153. It is sufficiently intelligible and explicit to (1) inform the defendant of the charge he must answer, (2) enable him to prepare his defense, and (3) sustain the judgment. This is all that is required. State v. Shade, 115 N.C. 757, 20 S.E. 537; State v. Ratliff, 170 N.C. 707, 86 S.E. 997; State v. Francis, 157 N.C. 612, 72 S.E. 1041; State v. Morgan, 226 N.C. 414, 38 S.E.2d 166; 15 A.J. 98.
It is now unlawful to operate a motor vehicle upon a public highway in this State at a rate of speed in excess of 55 miles per hour. G.S. § 20-141(b)(4). To do so constitutes a misdemeanor. G.S. §§ 20-141(j), 20-180. That this was the charge against him was well understood by defendant.
The exceptive assignments of error discussed in defendant's brief are without substantial merit. They cannot be sustained.
In the trial below we find
No error.